DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 8/22/2022, pertaining to claim 16, have been fully considered and are persuasive; the rejection to claim 16 has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub #2006/0209136), in view of Hurwitz (U.S. Pub #2019/0245515).
With respect to claim 16, Takahashi teaches a MEMS device comprising: 
a piezoelectric film (Fig. 2B, 70 and Paragraph 62); 
a first electrode (Fig. 2B, 60) and a second electrode (Fig. 2B, 80) disposed on opposing surfaces of the piezoelectric film; 
a protective film (Fig. 2B, 100) disposed on part of the second electrode and having a cavity (Fig. 2B, 101) that exposes a part of the second electrode; 
a third electrode (Fig. 2B, 91) disposed in the cavity of the protective film to directly contact the second electrode; and 
a first wiring layer (Fig. 2B, 94) including a first contact portion (Fig. 2B, 111) in contact with the third electrode.  
Takahashi does not teach 
wherein the third electrode is sandwiched in a thickness direction between the second electrode and the first contact portion of the first wiring layer. 
Hurwitz teaches a piezoelectric device, wherein the first contact portion is elevated to be above the second electrode.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to elevate the third electrode and first contact portion of Takahashi, such that the third electrode is sandwiched in a thickness direction between the second electrode and the first contact portion of the first wiring layer, as taught by Hurwitz in order to passivate the structure (Paragraph 215 and 316), and to provide a support for a seal ring (Paragraph 325). 
With respect to claim 17, Takahashi teaches that the third electrode (Fig. 2B, 91) covers at least part of the protective film (Fig. 2B, 100), such that the protective film is sandwiched between the second electrode (Fig. 2B, 80) and the third electrode.  
With respect to claim 18, Takahashi teaches a parasitic capacitance reduction film (Fig. 2B, 110) disposed on an entirety of the protective film, such that the parasitic capacitance reduction film is disposed between a portion of the first wiring layer (Fig. 2B, 94) and the protective film (Fig. 2B, 100).  
With respect to claim 19, Takahashi teaches that the first contact portion (Fig. 2B, 111) of the first wiring layer is disposed offset in a plan view relative to the cavity (Fig. 2B, 101) where the third electrode is coupled to the second electrode.  
With respect to claim 20, Takahashi teaches that the protective film (Fig. 2B, 100) is disposed between the first contact portion (Fig. 2B, 111) of the first wiring layer and the piezoelectric film (Fig. 2B, 70).

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826